Lee Murray Jurode v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-389-CR

     LEE MURRAY JURODE,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 82nd District Court
Robertson County, Texas
Trial Court # 11,953-CR
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Appellant filed a motion with the trial court in October 2003 to vacate his 1972 murder
conviction.  The court denied the motion, and appellant seeks review by direct appeal.  This
Court does not have appellate jurisdiction to review such a ruling.  See Everett v. State, 82
S.W.2d 735, 735 (Tex. App.—Waco 2002, pet. dism’d) (per curiam).  Accordingly, the appeal
is dismissed for want of jurisdiction.




                                                                   PER CURIAM

Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Appeal dismissed for want of jurisdiction
Opinion delivered and filed January 14, 2004
Do not publish
[CR25]